United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20568
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

MARKER ALLEN JONES,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-567-ALL
                      --------------------

Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Marker Allen Jones appeals from his conviction for armed

bank robbery in violation of 18 U.S.C. §§ 2113(a), (d), and 2,

and using, carrying, and brandishing a firearm during and in

relation to a crime of violence in violation of 18 U.S.C.

§§ 924(c)(1)(A)(i), (ii), and 2.   Jones argues that the district

court erred in not allowing him to present evidence in support

of his motion to suppress by holding a hearing pursuant to

Franks v. Delaware, 438 U.S. 154, 155-56 (1978).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-20568
                               -2-

     This court reviews the denial of a Franks hearing de novo.

United States v. Martin, 332 F.3d 827, 833 (5th Cir. 2003).

Jones has not made the preliminary showing required to establish

entitlement to a Franks hearing.   United States v. Brown,

298 F.3d 392, 395 (5th Cir. 2002), cert. denied, 537 U.S. 1134

(2003).

AFFIRMED.